
	
		II
		111th CONGRESS
		1st Session
		S. 1283
		IN THE SENATE OF THE UNITED STATES
		
			June 17, 2009
			Mr. Schumer introduced
			 the following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To require persons that operate Internet websites that
		  sell airline tickets to disclose to the purchaser of each ticket the air
		  carrier that operates each segment of the flight, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Regional Carrier Discloser Act of
			 2009.
		2.Disclosure of
			 air carriers operating flights for which tickets are sold on certain internet
			 websites
			(a)In
			 generalA person that operates an Internet website that sells
			 tickets for flights by an air carrier may not sell a ticket for a flight on
			 that website unless that person discloses in the first listing of the flight on
			 the website that may be seen by the purchaser—
				(1)the name of the air carrier operating the
			 flight; and
				(2)in the case of a flight with multiple
			 segments, the name of the air carrier operating each segment of the
			 flight.
				(b)Air carrier
			 definedIn this section, the term air carrier has
			 the meaning given that term in section 40102(a)(2) of title 49, United States
			 Code.
			
